Citation Nr: 1714183	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  13-03 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability.  

2.  Entitlement to service connection for a right knee disorder, to include as secondary to left knee osteoarthritis or VA treatment under 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to November 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

Following a December 2015 remand, the Veteran submitted a March 2016 statement that contained a different theory of entitlement than he had previously asserted.  Therein, the Veteran contended that his right knee disorder was due to a lack of proper medical care by VA healthcare personnel.  See Correspondence dated March 2016.  The Veteran previously claimed service connection for a right knee disorder as secondary to his service-connected left knee disorder.  See Statement in Support of Claim dated October 2008.  

The Board finds that the Veteran's March 2016 statement asserts entitlement under 38 U.S.C.A. § 1151(a).  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service-connected for a single disability (mood disorder), evaluated at 70 percent disabling, and has a combined disability rating of 90 percent, both effective May 5, 2009.

2.  The Veteran is precluded him from securing or following a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  To the extent that the action taken herein constitutes the full benefit sought on appeal further discussion of VCAA is not necessary at this time.  

TDIU

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).   

The Veteran is service connected for left knee osteoarthritis disability, evaluated at 60 percent disabling, effective June 1, 2008.  The Veteran is service connected for a mood disorder disability, evaluated at 70 percent disabling, effective May 5, 2009.  

The Veteran has a combined disability rating of 90 percent, effective May 5, 2009, meeting the schedular percentage requirements for consideration of a total disability rating under 38 C.F.R. § 4.16(a).  
The Veteran was awarded disability benefits from the Social Security Administration, effective December 26, 1990, on the basis of left knee pain and instability and psychiatric disabilities.  The Veteran was noted to have an eighth grade education and lacked transferable skills to perform other work within his physical and mental residual capacity.  The Administrative Law Judge also noted that there were no jobs existing in significant number which the Veteran can perform.  See SSA Decision dated March 1993.  

The Board finds that the Veteran precluded from obtaining or maintaining any gainful employment by reason of his service-connected disabilities.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

A total disability rating due to individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.


REMAND

With respect to claims filed on or after October 1, 1997, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

Following a December 2015 remand, the Veteran was afforded a VA examination for his right knee claim in March 2016.  That examiner provided an opinion that addressed the whether the Veteran's right knee disability was the result of any incident in service and whether a right knee disorder was caused  or permanently aggravated by left knee osteoarthritis.  However, the March 2016 VA examination did not address the Veteran's claim for entitlement under 38 U.S.C.A. § 1151(a).   

In regard to the Veteran's assertion of a right knee disorder due to a lack of proper medical care by VA healthcare personnel is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, the Board may not make independent medical assessments.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

Accordingly, the Board finds that further medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by complete clearly stated rationale is needed to resolve the claim on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMO should undertake appropriate development to obtain ALL any outstanding records pertinent to the Veteran's claims, specifically VA treatment records that have not been associated with the claims file.  


2.  The AOJ should send the Veteran appropriate VCAA notice on the issue of compensation benefits pursuant to provisions of 38 U.S.C.A. § 1151 for his right knee disorder, claimed as due to improper VA medical care.

3. Then obtain an additional VA opinion - the examiner should review the claims file and discuss the Veteran's March 2016 lay statements regarding the history, symptoms, and functional impairment caused by his right knee disorder.  The examiner is requested to address the following: 

	a)  Identify any additional disability or aggravation of 	an existing disease of the right knee following VA 	hospital care, medical or surgical treatment, or 	examination.  If the examiner finds that no additional 	disability or aggravation of an existing disease of the 	right knee is present following VA care, the examiner 	must explain what facts, research, and reasoning led to 	such a conclusion.  

	b)  Is it as likely as not that any identified additional 	disability of the right knee is due to carelessness, 	negligence, lack of proper skill, error in judgment, or 	similar fault on the part of VA because VA failed to 	exercise the degree of care that would be expected of a 	reasonable health care provider? 

	c)  Is there any additional disability or aggravation of 	an existing right knee disease that a reasonable health 	care provider would not have foreseen?

In regard to any determination that the examiner is unable to provide a nexus opinion without resorting to speculation, rationale must be provided for such conclusion, to include a description of what specific additional information, if any, would assist in rendering such an opinion, or whether such an opinion is beyond medical expertise. 
 
3.  Then, readjudicate the claim.   If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


